                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION




UNITED STATES OF AMERICA,

        Plaintiff,

v.                                                         CASE NO. 8:80-cv-849-T-23TGW

PINELLAS COUNTY FLORIDA,
et al.,

      Defendants.
__________________________________/


                                               ORDER

        The United States’ complaint was filed on July 24, 1980.* Only one week

earlier, the Republican Party had nominated Ronald Reagan for president, and only

three weeks later the Democratic Party would nominate then-President Carter for a

second term. The military of the now-defunct and unlamented Soviet Union was the

unfortunate force then resigned to the sempiternal war in Afghanistan.

        Featuring the signatures (in 1980, still pen and ink) of Attorney General

Benjamin Civiletti and Assistant Attorney General Drew H. Days, III, the original


        *
          Compared to other civil litigation on the active docket in the Middle District of Florida,
this action is a startling antiquity. The National Archives and Records Administration and the
Federal Records Center confirm the December 2011 destruction — under the records disposition
agreement between the Administrative Office of the United States Courts and NARA — of the
original file, which pre-dates the present electronic docket. In response to a recent order (Doc. 40),
the parties submitted a partially re-constituted record, available at Doc. 41.
complaint sues Pinellas County, Florida; the five County Commissioners of Pinellas

County; the Chairman of the Personnel Board of Pinellas County; William T.

Roberts, the Sheriff of Pinellas County; Sanford Jasper, the Tax Collector of Pinellas

County; and even Fred Marquis, the Interim County Administrator. The complaint

alleges that the defendants had violated a formidable array of federal statutes and

infringed sundry constitutional rights:

          This action is brought by the Attorney General on behalf of the
          United States of America to enforce the provisions of Title VII of
          the Civil Rights Act of 1964, as amended by the Equal Employment
          Opportunity Act of 1972, 42 U.S.C. § 2000e et seq.; the State and Local
          Fiscal Assistance Act of 1972, as amended, 31 U.S.C. § 1221 et seq.;
          the Omnibus Crime Control and Safe Streets Act of 1968, 42 U.S.C.
          § 3766(c)(1), et seq., as amended (Public Law No. 90-351, as amended
          by Public Law No. 91-644,, Public Law No. 93-83, Public Law No.
          93-415, Public Law No. 94-430 and Public Law No. 94-503); and for
          the purposes of protecting and enforcing rights guaranteed by the
          Fourteenth Amendment to the Constitution of the United States.

(Doc. 41-1 at pg. 1, ¶ 1) With an alacrity that evidences some untold tale lurking

behind these opaque proceedings, the County Attorney on the same day — July 24,

1980 — answered on behalf of all defendants (apparently no service of process

occurred and no conflict of interest was detected among the defendants, each of

whom was represented by the Pinellas County attorney).

      About a month later, the parties stipulated to an amended complaint, designed

by the plaintiffs “to give this court jurisdiction over all of the persons who have

agreed to the Consent Agreement in settlement of this action.” The amended

complaint joined the Personnel Director, the Pinellas County Personnel Board, the

Clerk of the Circuit Court, the Property Appraiser, and the Supervisor of Elections.

                                           -2-
      Like the original complaint, the amended complaint alleges that the

defendants (the allegations are directed collectively at “the defendants”)

“discriminate against women, Spanish-surnamed Americans and blacks with respect

to recruitment, hiring, assignment, and promotional opportunities within all the

agencies and departments of Pinellas County.” (Doc. 41-5 at 5, ¶ 17) Further, the

amended complaint alleges that after an investigation, conducted with notice to the

defendants, the United States discovered that “[t]he defendants and their officials

have failed and refused to eliminate the effects of their past discriminatory policies

and practices” and that “[u]nless restrained by order of this Court, the defendants and

their officials will continue to pursue policies and practices the same as or similar to

those alleged in this complaint.” (Doc. 41-5 at 5, ¶ 20)

      Soon after the amended complaint, Judge Wm. Terrell Hodges conducted a

“status conference” at least in part because a review of the parties’ submissions

prompted a question about “whether, in the absence of a judicial determination of

past discrimination, present employees of the Defendant County who are directly

affected as a class by the provisions of the [parties’ proposed consent] agreement,

should be given notice and an opportunity to be heard.” (Doc. 41-7, Att. G, at 1)

Judge Hodges ordered the parties to brief the question.

      Instead of submitting briefs directed to the question Judge Hodges identified,

the parties submitted a stipulated consent agreement (Doc. 41-8, Att. H) that, among

other changes, amended the proposed consent agreement to “reserve” the question of



                                           -3-
“job classification” and certain “promotional issues.” The plaintiff and the

defendants each submitted a brief (Doc. 41-9, Att. I, and Doc. 41-10, Att. J,

respectively) in support of adoption of the modified consent agreement. The

plaintiff’s brief included citations to authority and legal argument, but the defendants’

brief comprised three paragraphs, only one of which, the second paragraph,

comprising one sentence, stated anything substantive:

          The Defendants deny that they have violated any law and reemphasize
          that the signing of this Consent Agreement does not constitute an
          admission of any violation of law by any Defendant.

      On December 11, 1980, and by an order that notes, “The consent agreement

expressly stated, however, that it did not constitute an admission by the Defendants

of any violation of law” (Doc. 41-11, Att. K), Judge Hodges approved the amended

consent agreement “as an enforceable decree of the Court.” The fourteen-page (plus

exhibits) consent agreement includes in paragraph 4 a specific statement of

objectives:

          The Defendants shall as a long range goal seek to recruit, hire, assign,
          and promote blacks, Spanish-surnamed Americans, and women in
          sufficient numbers so that ultimately their composition in each job
          classification, except as otherwise noted in the paragraphs below, shall
          be eleven percent (11%) black, two percent (2%) Spanish-surnamed
          American, and twenty-five percent (25%) female in traditionally non-
          female job classifications as defined in paragraph 10 of this Consent
          Agreement. These ultimate goals shall be modified by agreement of the
          parties, if appropriate, to reflect changes in the 1980 civilian labor force
          census figures if this Consent Agreement is still in effect when such
          figures become available.

The consent agreement remained in effect when the 1980 figures became available,

but the record reveals no effort — then or now — to effect the agreed “modification”


                                             -4-
mentioned in paragraph 4. Apparently, neither party proposed anything — then or

now.

       The core of the present dispute resides in paragraphs 20 and 21 of the consent

agreement, the paragraphs that govern “records” and that require the retention of

certain records by the Sheriff and the disclosure of those records on DOJ’s request, if

requested “not so frequently as to be burdensome”:

          20. The Defendants shall retain during the period of this Consent
          Agreement all records relating to the recruitment, selection, promotion
          and training of applicants and employees, which shall be identifiable
          by race and sex, including applications, which shall be made available
          to the Department of Justice for inspection and copying upon written
          request. In addition, the Defendants shall provide the Department of
          Justice with copies of records and written reports upon written request
          by the Department, provided that such requests shall not be made so
          frequently as to be burdensome.

          21. The Defendants shall maintain the following records which shall
          be provided to the Department of Justice semi-annually, beginning on
          June 1, 1981, for the six-month period ending April 30, 1980.

                 (a)   A chart indicating by department and by job
                       classification the total number of employees by race,
                       sex and national origin.

                 (b)   A report of all newly hired employees by job
                       classification and Department indicating the name,
                       race, sex, national origin and job classification of each
                       person hired since the last report was filed. . . . .

                 (c)   A report of all promotions to vacancies giving the
                       name, race, sex, national origin and date of hire of the
                       employee promoted and the date of the promotion for
                       each job classification. . . . .

                 (d)   A list of all persons, by job classification and
                       Department, to whom hire or promotion has been
                       offered under paragraph 16 supra, of this Agreement
                       and whether or not that offer has been accepted.


                                             -5-
                 (e)   A detailed report setting out the identification of any
                       payments to members of the affected class and other
                       persons referred to in paragraph 17 supra.

                 (f)   A list of all written employment tests given by
                       Defendants showing for each employment test the job
                       classification for which the test was given; the number
                       of persons by race, sex and national origin passing the
                       test; and the number by race, sex and national origin
                       hired.

                 (g)   A breakdown of the applicant flow of the
                       Defendants by race, sex and national origin which
                       indicates the number of applicants hired, rejected and
                       pending by race, sex and national origin for each job
                       classification. . . .

                 (h)   A list of all organizations and schools which are
                       contacted pursuant to paragraph 13 . . . .

       Paragraph 24 of the consent agreement explicitly states the parties’ expectation

for the implementation and termination of the consent agreement:

          It is the intent of the parties to achieve the objectives of paragraph 4
          within five (5) years of the date of the entry of this Agreement. At
          anytime after five (5) years subsequent to the entry of this Agreement,
          or earlier if at such time the long-term objectives have been achieved
          by any of the Defendants, said Defendant may move the Court upon
          forty-five (45) days notice to the Department of Justice for dissolution
          of this Consent Agreement with respect to that Defendant. In
          considering whether the Consent Agreement should be dissolved, the
          Court will take into account whether the basic objectives of this
          agreement have been achieved.

       The docket remained empty for thirty-three years, from February 20, 1981,

until May 29, 2014, when the parties moved (Doc. 18) “for an order partially

dissolving the Consent Agreement . . . to release from the Agreement Pinellas

County, its officials, and its hiring authorities,” except for the Sheriff of Pinellas

County, who “would continue to be bound by the terms of the Agreement.” The


                                             -6-
motion states that after an investigation the “United States has determined that the

alleged pattern-or-practice violations of Title VII by Pinellas County that the

Agreement sought to remedy have been addressed to the extent practicable” and that

“Pinellas County has cooperated in good faith with information requests sent by the

United States . . . . ”

       After a hearing, the magistrate judge recommended (Doc. 26) granting the

motion and dissolving the agreement “as it relates to Pinellas County,” except for the

Sheriff. The magistrate judge’s report (Doc. 26 at 2) notes that the Sheriff “objects to

the statement that it will remain bound to the consent agreement.” Without

objection by the plaintiff or the defendants, the partial dissolution was granted on

July 16, 2014, “as it relates to Pinellas County.” The action was again

administratively closed. (Doc. 27)

       On January 5, 2015, the United States sent to the Sheriff a “Request for

Information” (Doc. 29-15), which the United States designated an “RFI” and which

comprised twenty-two separately numbered paragraphs (although paragraph 7

includes eight subparagraphs) describing the information that the United States

requested. (The consent decree contains only eight paragraphs [Doc. 17-2 at

pp. 11–12] describing the information the Sheriff must retain and disclose.)

       Additionally, claiming that “the spirit of the Consent Agreement . . . supports

such communication,” the United States in the January 5, 2015 letter requests to

“speak with PCSO personnel with knowledge of particular policies and practices not



                                          -7-
only to learn additional information, but also to explain in more detail our concerns

and provide the PCSO an opportunity to address those concerns.” The consent

agreement includes nothing about permitting the United States to directly interview

the Sheriff’s employees.

      Further, the United States’ January 5, 2015 letter states that, although

paragraph 21 of the consent agreement requires the Sheriff to provide specified

records semi-annually, “according to [the United States’] records, the PCSO has not

submitted such reports since 2008 . . . therefore, we are seeking some of this missing

information through the RFIs below.” Another letter (Doc. 29-19 at Exhibit R) from

the United States on February 5, 2015, further presses and elaborates the same

request.

      On March 11, 2015, the Sheriff responded (Doc. 29-20) with a thirty-two page

memorandum that explains the status of his work force and hiring practices and that

emphasizes the distinction between detention and law enforcement deputies. On

May 21, 2015, the United States replied with a nine-page letter (Doc. 29-6) that

contains a litany of objections to the form and content of the Sheriff’s disclosure of

information, that requests an array of additional information, and that begins with a

paragraph that illustrates the sharp deterioration in relations between the United

States and the Sheriff:

           We have received the Pinellas County Sheriff’s Office’s (“PCSO’s”)
           March 11, 2015 production in response to our January 5, 2015
           Requests for Information (“RFIs”). The PCSO’s narrative and



                                           -8-
          document production do not respond, in part or at all, to many of the
          RFIs; therefore, we are writing to request that the PCSO complete,
          amend and/or clarify its responses, as indicated below. The PCSO is
          incorrect in its March 11, 2015 description of the issues that the United
          States has raised in prior conversations, e-mails and formal
          correspondence. Regardless, the PCSO has an obligation to respond to
          requests made pursuant to Paragraph 20 of the Agreement and to
          comply with its reporting obligations under Paragraph 21 of the
          Agreement. The United States welcomes narrative responses, where
          appropriate and potentially more helpful, but again, the narrative must
          provide the information sought by the RFIs in question.

      Although the Sheriff provided additional information (Doc. 29-24) later in the

year, the United States and the Sheriff remained at an impasse on the meaning of,

and the continuing vitality of, the consent agreement; the status of the Sheriff’s work

force and hiring practices; and the sufficiency of the Sheriff’s response to requests for

information. The United States’ December 30, 2015 response to the Sheriff’s

September 2015 transmittal of additional workforce data concludes:

          If the PCSO does not provide adequate responses to our January 5,
          2015 RFIs, as outlined in our May 21, 2015 deficiency letter (with the
          exception of RFIs 2 and 20), we will file with the Court appropriate
          papers to enforce the terms of the Agreement. Please provide the
          requested information by January 30, 2016, or state why this deadline
          cannot be met.

      On March 18, 2016, the Sheriff defended the sufficiency of his earlier

disclosures of information but renewed his objection to what the Sheriff perceived as

the United States’ escalating requests for information outside the bounds of the

consent agreement and the United States attempt to convert the records retention and

disclosure requirements of the consent agreement into an amorphous form of




                                            -9-
perpetual and unbounded discovery, including “DOJ’s request for explanations,

clarifications, interrogatories, and interviews.” (Doc. 29-25 at 233)

                     *****************************************

       As explained earlier, the docket in this action contains nothing for thirty-three

years — from February 20, 1981 until May 29, 2014. Fourteen entries appear during

May, June, and July of 2014, as a result of which the consent agreement was

dissolved by stipulation as to each Pinellas County defendant, except the Sheriff.

       But the unquiet corpse of this action stirred again on November 9, 2016, the

day after the presidential election of 2016. On November 9, 2016, stating that the

Sheriff “flatly refuses” to comply with the consent agreement, the United States

moved (Doc. 28) to re-open the case and moved (Doc. 29) for an order requiring

the Sheriff to show cause why the court should not find the Sheriff in contempt.

The motion alleges that paragraphs 20 and 21 of the consent agreement “obligate [the

Sheriff] to maintain particular records and to report information to the United States,

both proactively and in response to the United States’ requests for documents” but

that “in defiance of these paragraphs” the Sheriff “has refused to respond, in part or

in whole, to many of the United States January 5, 2015 document requests.”

(Doc. 29 at 1–2) The United States’ motion includes a lengthy history of the parties’

intermittent but difficult relations. The narrative is unverified, either by affidavit or

otherwise, and contested.




                                           - 10 -
      On May 15, 2017, the Sheriff responded (Doc. 32) that “[o]ver the years, [the]

Sheriff has provided the records and documentation the United States has requested”

in the RFIs but that, “although these RFIs clearly indicate it was a request for

documents, the overwhelming majority of these 22 (excluding subparts) RFIs were

questions and requests for explanations, clarifications, analysis, and descriptions of

Sheriff’s selection, hiring, recruitment, and policies and procedures.” (Doc. 32 at 4)

Further, in the response, the Sheriff insists that “nearly every single ‘deficiency’

[about which the United States complains] was a request for clarifications,

descriptions, dates, processes, and explanations.” Finally, the Sheriff concludes that

the records about the “non-sworn workforce” were “uneventful and easily

understood by the United States” but that the records about the “sworn workforce,”

that is, the “hiring of law enforcement deputies and detention deputies,” were a

source of dispute between the parties.

      Acknowledging “the threshold question of the continued vitality of the consent

decree after more than thirty-five years of inactivity,” a May 18, 2017 order re-opens

the action “only to the extent that the Sheriff may move . . . to dissolve the consent

agreement, and the United States may respond within fourteen days after the Sheriff’s

motion.” (Doc. 33) On June 9, 2017, the Sheriff moved (Doc. 34) to dissolve the

consent agreement, the United States responded (Doc. 36), and the Sheriff replied

(Doc. 36). On September 12, 2018, a hearing occurred at which counsel for the




                                          - 11 -
United States, Candyce Phoenix, and counsel for the Sheriff, Shannon Lockheart,

appeared and argued.

                    *****************************************

      Through his counsel, Ms. Lockheart, at the hearing the Sheriff confirmed that

some exchange of information has occurred “throughout the past 38 years on and

off.” However, the content, frequency, and thoroughness of these irregular

disclosures over the years is uncertain because from 1980, when the consent

agreement was entered, until 1989, the Sheriff was part of a “unified personnel

system” that conducted the disclosure, if any, to the DOJ, for all the Pinellas County

defendants. Apparently, a 1989 civil service act created an office of human rights, to

which the Sheriff submitted records and which in concert with the county attorney

submitted records to DOJ. Although aware of the documents sent to the office of

human rights, the Sheriff cannot identify the records disclosed to DOJ. In 2010, the

Sheriff became separately represented by counsel and assumed the direct disclosure

of documents to DOJ. Ms. Lockheart claims confidently (and, apparently,

correctly), “I can tell you exactly what was sent to DOJ — when, where, and how —

since 2011.”

      However, Ms. Lockheart confirms that the documents produced to DOJ are

“not even close” to the same each year because the requests from DOJ — outside the

“four corners” of the consent agreement — differ from year to year as “the manner in

which the Department of Justice would like to conduct their review has changed or



                                        - 12 -
evolved.” Ms. Lockheart confirms that the documents and other matter provided to

DOJ are different from, and exceed, the disclosure required by the consent

agreement. Ms. Lockheart described the disclosure as follows:

         The department would request, they would say we want to work
         towards dissolution, give us XYZ so we can dissolve this. And the
         county would give them certain records and then DOJ would ask us
         for our records that matched that and we would say that we don’t have
         equivalent records that would cause issues. And then it would be, well,
         give us — and it was this on-going dialogue. Well, then we want this,
         we want that, then we need a meeting, then we need a phone
         conference, so it was years of requests by DOJ and responses by the
         Sheriff’s office.

      Ms. Lockheart explains as follows the conclusion of the Sheriff’s co-operation

with DOJ:

         [B]etween the public records laws and the open book and just the
         benefit to everybody, nobody wanted to be in Court today on this 1980
         decree. It was in everybody’s benefit to give them everything we had.
         Where we drew the line was when they were asking us to create
         documents, to create flow charts in the manner that we would do it. It
         took time and personnel and was subject — it was a disaster, but we
         did it. And then we gave it to them and they didn’t like it so they
         wanted it a different way. Then we gave it to them their different way
         and they didn’t understand it. So then they wanted to have these
         meetings — or these phone conferences and talk directly to the
         personnel involved.

         And so that’s when we said, no, we will give you whatever documents
         you want but we are not going to have you interview our people and
         try to figure out what you don’t know. If you have a question, ask it. If
         the question — even recently, I answered whatever direct questions are
         put . . . .

      When asked “[H]as the course of conduct between the parties given the

[consent] agreement an ongoing vitality,” Ms. Lockheart on behalf of the Sheriff




                                          - 13 -
candidly stated, “I would answer that ‘Yes’.” In explanation, Ms. Lockheart offered

that:

           I could find no significant lag over 38 years where, you know, four or
           more years went by or five years where there wasn’t some sort of
           discussion, correspondence, evaluation of — of insert whatever they
           chose to focus on. . . . But I would have to concede to this Court that
           the Sheriff’s office was a willing participant and would give DOJ pretty
           much whatever they asked until six or seven years ago. Just because it
           became too much and we couldn’t please them. We couldn’t give them
           what they wanted and the less we gave them the more they wanted
           and the more contentious it became and the more threatening . . . .”

        Ms. Phoenix began her presentation for DOJ by adopting Ms. Lockheart’s

presentation of the parties’ course of conduct under the current agreement:

           I can say that we have pretty much [the] same position that Pinellas
           County Sheriff’s office has with regard to the time gap question that
           you had. Unfortunately we do not have a robust encyclopedic record
           of everything that was exchanged from 1980 to the present, but I
           believe counsel characterized it as there was no longstanding gap in
           the record where there was a lack of exchange of information over
           time and that is consistent with our reading of the record as well.

In response to the suggestion that history shows that for thirty-five years “[DOJ] was

trying to keep up with the Sheriff’s practices and the sheriff was trying to provide the

information that was available, then and now” but that, nonetheless, “the [parties’]

relations have drifted far away from the provisions of the consent agreement,” Ms.

Phoenix responded, “I wouldn’t disagree with that characterization, Your Honor.”

Ms. Phoenix explained that — using the information available under the consent

agreement — DOJ could not determine whether the “core principles” of the consent

agreement are satisfied, that is, whether artificial impediments to equal employment

with the Sheriff were removed.


                                            - 14 -
       Speaking for the United States, Ms. Phoenix confirmed that “the United States

is certainly anxious to bring this to a close” but that the Sheriff’s data was insufficient

to permit the necessary evaluation. In fact, this telling exchange occurred:

          THE COURT:        So, it seems to me that the way that this is designed,
                            the way that this consent agreement is designed is to
                            permit the — to require the sheriff to disclose semi
                            annually data sufficient to allow the Department of
                            Justice to determine within a reasonable time
                            whether it was satisfied with the progress, perhaps it
                            might have been, or the goals that were set were
                            actually achieved or if they were not achieved, if they
                            were not achieved for some neutral reason. But the
                            opportunity to make that determination is long long
                            long past and it seems to me that I’m mightily
                            disadvantaged in this — in this circumstance.

                            I have 35 years of neither one of you complying with
                            this agreement in any meaningful sense. I’m not
                            criticizing or saying that anything you did was
                            unreasonable given the day of the week and the time.
                            You were just trying to move along and you were trying
                            to keep up with their — the department was trying to
                            keep up with the sheriff’s practices and the sheriff was
                            trying to provide the information that was available then
                            and now and the relations have drifted far away from
                            the provisions of the consent agreement.

       MS. PHOENIX:         I wouldn’t disagree with that characterization, Your
                            Honor. I think the problem for the United States is that
                            the prevailing case law says in order to dissolve a
                            consent agreement you have to look at whether or not
                            the core principals have been met and there is no way
                            for us to do that without getting the information that we
                            have asked for in confirming that in 2018 these barriers
                            that were identified in 1980 aren’t still an issue. That’s
                            unfortunately where we are. I think we are all a little
                            handicapped in that sense that we wish we had better
                            data back then, we wish it had been resolved a long time
                            ago and in fact that was what brought the United States
                            to Court in this matter to begin with because we weren’t
                            making an effort as evidenced by the 2014 dissolution
                            for the rest of the country to try to figure this out and
                            end the agreement because we recognize it’s dragged on

                                           - 15 -
                           for too long but we can’t just do that because of the
                           passage of time and we can’t just do that based on, you
                           know, superficial numbers that we get from the
                           county — from the Sheriff’s office that don’t actually
                           help us answer the question —

      THE COURT:           You can’t — but the only — the only thing you are
                           entitled to under the consent agreement — you may or
                           may not be able to make some determination that you
                           want to make based upon what you can get under the
                           consent agreement but that doesn’t mean you have to
                           expand the consent agreement.

      A fair interpretation of the statements by the parties’ respective attorneys

explains the dilemma presented by the present circumstance: Although neither party

can reliably identify the documents and other information provided by the Sheriff

and received by the United States during the thirty-plus-year life of the consent

agreement, the United States claims persuasively that the information allowed under

the consent agreement will not permit the conclusion at which the United States feels

compelled to arrive (as the governing issue is framed in 2019 — but not in 1980). On

the other hand, the Sheriff claims persuasively that the information provided to the

United States already exceeds the requirements of the consent agreement and that the

United States currently asks for analyses and interviews neither specified in nor ever

contemplated in the consent agreement. Neither party quarrels with the other’s

conclusion, but each party persists in wanting something the other has opposed.

      A court is not established to determine — without standards and as a matter of

first instance — who should get what and what requests or responses are fair or

useful. In this instance, the business of the court is to determine whether the consent

agreement remains enforceable and meaningful and whether the parties are

                                          - 16 -
complying with the consent agreement. With that objective in mind, I directed

(Doc. 47) the magistrate judge as follows:

           This action is referred to the magistrate judge to determine whether the
           Sheriff has provided to the United States the information for 2018
           identified for disclosure under the consent agreement. If the Sheriff has
           provided the information for 2018, the magistrate judge should enter
           an order notifying the district judge that the required disclosure is
           complete. If the Sheriff has not provided the information required by
           the consent agreement, the magistrate judge should order with
           specificity the prompt disclosure of any undisclosed information.
           When the Sheriff has disclosed the information for 2018 that is
           required by the consent agreement, the magistrate judge should enter
           an order notifying the district judge.

      The magistrate judge convened the parties to determine what information, if

any, was both required by the consent agreement and undisclosed by the Sheriff and

what, if anything, the United States demanded that was not required by the consent

agreement. The Sheriff asserted that all available documentation required by the

consent agreement was provided. The United States agreed, except for “the

subparagraphs within paragraph 21” (Doc. 59 at 3), specifically, subparagraphs 21(b),

21(c), and 21(g).

      After the hearing, the magistrate judge issued a report and recommendation

(Doc. 59) that leads to an obvious, commendable, and final resolution of the current

dispute:

           In sum, with respect to 2018, the United States raised objections to the
           Sheriff’s production only under three provisions. At the hearing, the
           United States indicated that it was no longer pressing objections
           regarding two of the three provision (¶¶ 21(b), 21(g)). The third
           provision (¶ 21(c)) concerned promotions, and, as explained, the
           consent agreement did not require the Sheriff to produce any data
           about promotions. Thus, the Sheriff’s production under the consent
           agreement for 2018 was not deficient.


                                            - 17 -
          This conclusion is consistent with comments made by the Justice
          Department attorney at the hearing. The attorney said that, if the
          Sheriff resubmitted the motion to dissolve the consent agreement, the
          court could absolutely grant the motion. He indicated that this could
          be done on such grounds as substantial compliance, or that the consent
          agreement no longer serves any purpose, or that the passage of time
          has rendered the agreement obsolete.

(Doc. 59 at 12) Neither the United States nor the Sheriff objects to the report and

recommendation.

      In response to the invitation from the United States the Sheriff on June 20,

2019, moved (Doc. 60) again to dissolve the consent agreement. The Sheriff’s

motion remains unopposed. Because, as the United States concedes, the Sheriff has

substantially complied with the consent agreement and substantially accomplished

the purpose of the consent agreement, the disclosures required by the consent

agreement no longer serve any purpose of the United States (or the Sheriff or the

public), and the passage of time has rendered obsolete both the consent agreement

and the parties’ disagreements about the consent agreement, the report and

recommendation is ADOPTED, the Sheriff’s renewed motion (Doc. 60) is

GRANTED, the consent agreement is DISSOLVED, these proceedings are

DISMISSED, and the clerk must CLOSE the case.

      ORDERED in Tampa, Florida, on September 30, 2019.




                                          - 18 -
